DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/22 is being considered by the examiner.
Prosecution Reopened
In light of the IDS of 8/8/22, the prosecution has been reopened.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DOERNE (US 2015/0016128 from IDS of 8/8/22).
Regarding claim 1, DOERNE teaches a vehicle lighting apparatus (FIG.s 1-2) comprising: a lamp unit (¶[0019]) configured to radiate light in a forward direction of a host vehicle; a camera device (¶[0025]) configured to take a picture of a scene in front of the vehicle; and a control unit (operationally evident and required) configured to control distribution of light radiated from said lamp unit (different controlled distributions shown in FIG. 1A-1E), wherein, said control unit is: obtaining road sign information (see ¶[0011]-[0014] and [0020]-[0025] for the details of the operation) on a road sign (evident of FIG. 2) posted ahead of said host vehicle based on said picture taken by said camera device; based on the obtained road sign information, determining whether said road sign represents a start point of a specific area, and determining whether said road sign represents an end point of said specific area (¶[0013] and [0024]); determining whether said host vehicle is traveling in said specific area based on whether said road sign information indicates the start point or the end point of said specific area; and controlling said distribution of light radiated from said lamp unit in such a manner that a light distribution pattern by said lamp unit matches (as predetermined) a specific light distribution pattern (see FIG.s 1A-1E) for said specific area, when it is determined that said host vehicle is traveling in said specific area (see 'city/town' in FIG. 2 and ¶[0024]).
Although DOERNE does not explicitly state matching to a specific pattern, instead discusses predetermined light patterns, absent any significant details of the matching, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the controlled headlight pattern of DOERNE as a functionally and structurally equivalent of the claimed matching to a specific pattern, and any modification or alteration of this control to perform an active specific pattern matching is within the ordinary skills in the art in order to further improve the visibility ahead of the vehicle. 
Regarding claim 3, DOERNE further discloses said specific area is any one of an urban area and a residential area (see FIG. 2); and wherein, said control unit is configured to control said distribution of light radiated from said lamp unit in such a manner that said light distribution pattern by said lamp unit matches a pattern corresponding to low beam, or an intermediate light distribution pattern between a pattern corresponding to a high beam and said pattern corresponding to said low beam, in a period in which it is determined that said host vehicle is traveling in said specific area (see ¶[0010]).
Regarding claim 4, DOERNE further discloses said control unit is configured to: perform an automatic high beam control that is a control to automatically switch, in response to a state of an area ahead of said host vehicle (see ¶[0014], see also ¶[0027]-[0031]), said light distribution pattern by said lamp unit between said pattern corresponding to said low beam and said pattern corresponding to said high beam; and maintain said light distribution pattern by said lamp unit at said pattern corresponding to said low beam regardless of said state of said area ahead of said host vehicle in place of said automatic high beam control, in a period in which it is determined that said host vehicle is traveling in said specific area after it is determined that said host vehicle starts traveling in said specific area while said automatic high beam control is being performed (see [0011]-[0014] and ¶[0020]-[0025]).
Regarding claim 7, DOERNE further discloses said control unit is further configured to determine whether said road sign is a predetermined road sign that represents a start point of one of an urban area and a residential area as said specific area, and determine whether or not said road sign is a predetermined road sign that represents an end point of said one of the urban area and the residential area as said specific area (evident of FIG. 2).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DOERNE in view of LIKEN (US 9889790).
Regarding claims 5 and 6, DOERNE further teaches optimizing the active camera feedback control (see ¶[0027]-0031]) when utilizing it for its intended application, in a period in which it is determined that said host vehicle is traveling in said specific area after it is determined that said host vehicle starts traveling in said specific area.
DOERNE does not explicitly discuss the particular operational details of the adaptive high beam control to maintain or darken depending on the area of travel and area ahead of the vehicle, and the following prior art is thus relied upon for the teaching of the known adaptive high beam control system.  
LIKEN teaches a lamp unit (see FIG.s 1-4) capable of being configured to be capable of darkening high beam obtained under said high beam pattern, and said control unit is configured to perform an adaptive high beam control (62 FIG. 4) that is a control to darken said high beam obtained under said high beam pattern in response to a state of an area ahead of said host vehicle (evident of 105 and then 120, 125, 155 and then 140, 160 FIG. 4); and maintain said light distribution pattern by said lamp unit at either said pattern corresponding to said low beam, or an intermediate light distribution pattern between said pattern corresponding to said low beam and said pattern corresponding to said high beam regardless (OFF signal FIG. 4) of said state of said area ahead of said host vehicle host vehicle in place of said adaptive high beam control, while said adaptive high beam control is being performed, as required by claim 5.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to optimize the active feedback of DOERNE as an adaptive high beam control, such as taught by LIKEN, while the adaptive high beam control is being performed,  in order to further optimize the operational modularity of the lighting apparatus in accordance to a preferred application thereof. 
LIKEN teaches a lamp unit (FIG.s 1-4) capable of being configured to be capable of darkening high beam obtained under said high beam pattern, and said control unit is configured to perform an adaptive high beam control (62 FIG. 4) that is a control to darken said high beam in response to a state of an area ahead of said host vehicle (evident of 105 and then 120, 125, 155 and then 140, 160 FIG. 4); and set said light distribution pattern by said lamp unit to an intermediate light distribution pattern as a standard light distribution pattern, said intermediate light distribution pattern being between said pattern corresponding to said low beam and said pattern corresponding to said high beam, and to darken high beam obtained under said standard light distribution pattern in response to (ON signal FIG. 4) said state of said area ahead of said host vehicle, in place of said adaptive high beam control, while said adaptive high beam control is being performed, as required by claim 6.
The motivation to combine is same as in claim 5 above. 
Response to Arguments
There is no outstanding applicable arguments. 
Conclusion
The following references are cited as pertinent art of record but not relied upon for the rejections. 
FOLTIN (US 9789809)  teaches an intermediate beam in response to an area ahead of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                  /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875